    a   Case 6:18-cv-01606-GAP-GJK Document 108 Filed 11/21/19 Page 1 of 3 PageID 1725
•




                                                                                        Page number 1/3
             Swedbankb                                  Account statement
                                                                                    01.06.2019 02:19:41

                                                      01.06.2013 - 31.12.2014
                                                                                            MIOLAM 00




                 Date           Doc. No. Name                     Account No.     Debit     Credit
                 Archiving ID   Code     Reg.no./ID               Reference No.
                                         Details
iqr   Case 6:18-cv-01606-GAP-GJK Document 108 Filed 11/21/19 Page 2 of 3 PageID 1726

            Account No.: EE362200221050695095               Statement: 01.06.2013 - 31.12.2014                     Page
                                                                                                              number 2/3




                                          Islam, Resort Investment  4274897269
                                          Partners, LLC
                 2014120100501032 MV      VMK -> 141201013R46 cmnmt                                7 nnn nn




           S.    16.0/.201                A 1-1LIAI MARKI tk MARTIN
                                          SCHRANZ INHABER MARTIN
                                          SCHRANZ
                 2013071 00111731   MV    130716L01875 COMMISSION                                              263 015.1i


           10.   02.08.2013               OTT INNOVEST &             AE510260001024693878702
                                          MANAGEMENT FZE PO BOX
                                          14712 AL JAZEERA AL RAS AL
                                          KHAIMA
                 2013080200294763   MV    VMK ->130802008685 INVESTMENT                          100 000.00




           13.   14.03.2014         64    ISLAND RESORT INVESTMENT 4274897269
                                          PARTNERS, LLC P.O BOX 456
                                          WILLIAMSTOWN, NEW ]
                 2014031400050624   MV    VMK -> 140314001123 crrt pmt                            27 000.00
4 . 4. •
              Case 6:18-cv-01606-GAP-GJK Document 108 Filed 11/21/19 Page 3 of 3 PageID 1727
     a   II




                      19.   17.11.2014         73   Elma Montano 4920 Oakway 2097983742
                                                    Dr, Saint Cloud, FL 34771
                            2014111700644086   MV   VMK -> 141117012940 Marketing, Leads      50 000.00
                      20.   17.11.2014         74   MIla Sy 124 Kodiak Dr, Round 5352941651
                                                    Rock, TX 78664
                            2014111700648531 MV     VMK -> 141117012961 Marketina. Leads      20 000.00
